DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat generating equipment” in claims 4 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, “heat generating device” is interpreted to correspond to a battery, motor-generator (MG), or power control unit (PCU) as set forth at para. 0015, lines 10-11, and known equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katoh et al. (US 10,220,681 B2).
As per claim 1, Katoh et al. disclose a vehicle-mounted temperature controller, comprising: a first heat circuit C1 having a first radiator 13 exchanging heat with outside air, a first heat exchanger 13, and a first pump 11, and configured so that if the first pump is driven, a first heat medium is circulated therethrough (Figs 1 and 7); and a refrigeration circuit 20 having the first heat exchanger discharging heat from the refrigerant to a first heat medium to make a refrigerant condense (col. 6, lines 45-48), a second heat exchanger 14 absorbing heat to the refrigerant to thereby make the refrigerant evaporate (col. 6, lines 52-53) and to cool an object to be cooled (provides cooling to circuit 30 and cooling cooler core 16), and a compressor 21, and configured so that if the compressor is driven, the refrigerant circulates through the first heat exchanger and the second heat exchanger and thereby a refrigeration cycle is realized (Figs. 1 and 7; etc.).  Regarding the final limitation “wherein when the object to be cooled starts being cooled, the compressor is started up after the first pump is started up,” it is noted that this is a method step within an apparatus claim, and thus the applied art need simply be capable of performing the recited step.  Nevertheless Katoh et al. further disclose wherein when the object to be cooled starts being cooled (i.e., when the vehicle is started and the AC switch is on at step S100), the compressor is started up (at step 130) after the first pump is started up (at step S110) (Fig. 3; col. 9, lines 50-67).
capable of performing the recited step in order to read on the claim.  Katoh et al. disclose the system operating in a heating mode (via heater core  51 at col. 7, lines 28-34 as already discussed), and also the compressor and pumps being independently controllable to start at different times (Figs. 2-4, 6, 8, and 10).  Accordingly, the system of Katoh et al. is considered structurally capable of being operated in the recited manner, and thus reads on the claim as recited.  For the record, in order to overcome this rejection, the Examiner suggests positively reciting a control device (corresponding to control device 5 of Applicant’s disclosure) within the body of the claim that is configured to control the system to operate in the recited manner.  (Note that while “control device” would invoke interpretation under 35 U.S.C. 112(f), support for the corresponding structure is found at para. 0054 of Applicant’s specification).
As per claim 3, wherein when cooling the object to be cooled, in the first heat circuit, the first heat medium is circulated so as to flow through the first radiator (Fig. 1 shows a basic cooling mode for cooling the cooling core (herein considered the “object,” but also being used to cool the interior of the vehicle which also implicitly comprises “objects” being cooled therein) wherein cycles C1, 20, and C2 operate and the first heat medium flows through first radiator 13; this circuit is discussed generally at col. 5, line 52 – col. 7, line 14).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   Katoh et al. as applied above to claims 1-3 constitutes the closest prior art.  Katoh et al. further disclose a second heat circuit C2 passing through the second heat exchanger 14 (Figs. 1 and 7) and having second pump 12.  However, Katoh et al. fail to teach the second heat circuit having 
having a second radiator exchanging heat with outside air, a heat exchanger for heat generating equipment, which exchanges heat with heat generating equipment, wherein the second heat circuit is configured to be able to change a circulation mode of a second heat medium so that the second heat medium flows through the second heat exchanger and circulates through at least one of the second radiator and the heat exchanger for heat generating equipment, and when heating the passenger compartment, in the second heat circuit, the second heat medium is circulated so as to flow through the second radiator.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Sonnekalb et al. (US 2019/0047363 A1) teach a refrigerant circuit system comprising first heat medium circuit 50, refrigerant circuit 10, and second heat medium circuit 70 (Figs. 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 7:00-3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763